OPINION AND ORDER
The Kentucky Bar Association, CLE Commission, moves this Court to enter an order of suspension against Respondent, Valerie Lynn Bock, KBA Member No. 86343, 308 North Broadway, Providence, Kentucky, 42450, for failure to comply with an order of this Court. This Court’s previous order gave Respondent until August 22, 2007, to complete and report her continuing legal education (CLE) hours for the 2005-2006 educational year. Due to her failure to comply with the Court’s order, the CLE Commission requests that Respondent be suspended from the practice of law pursuant to SCR 3.669(4). Finding that Respondent has not shown cause why she should not be suspended, we now enter an order of suspension.
Respondent has failed to certify her attendance at any CLE classes since September 2003, and has received hardship exemptions for the 2003-2004 and 2004-2005 educational years. After claiming hardship again for the 2005-2006 educational year, this Court granted the exemption finding that Respondent had particularly moving circumstances, such as dire financial misfortunes and life setbacks which explained her non-compliance. Along with the hardship exemption, we gave Respondent until August 22, 2007, to complete her CLE credits and ordered her to contact the Kentucky Lawyer’s Assistance Program (KYLAP) and submit to any assistance KYLAP recommended.
After the deadline to complete the CLE credits passed, the CLE Commission filed a report detailing Respondent’s failure to comply with the prior order of this Court. The CLE Commission states that Respondent has not certified the 2005-2006 CLE annual requirement to the Commission nor reported any CLE credit for that educational year. Accordingly, the CLE Commission renewed its motion to suspend Respondent from the practice of law. Since Respondent has not explained her inability to comply with the previous order of this Court, we find good cause to suspend her according to SCR 3.669(4).
Thus, it is ORDERED that:
1. Valerie Lynn Bock, KBA Member No. 86343, is adjudged guilty of failing to complete the necessary CLE requirements for the 2005-2006 educational year.
2. Valerie Lynn Bock, KBA Member No. 86343, shall therefore be suspended from the practice of law until such time as this Court enters an order restoring or *540reinstating her membership in the Kentucky Bar Association.
3. Respondent shall not file an application for restoration or reinstatement until such time as any CLE deficiency of record and existing requirements are met as set forth in SCR 3.675.
4. Pursuant to SCR 3.390, Respondent is ordered to within ten (10) working days from the entry of this Order, notify all courts in writing in which she has matters pending, and provide written notice to any clients she is currently representing of her inability to provide further legal services, and of the necessity and urgency of promptly retaining new counsel.
5. A private copy of this opinion shall be sent to KYLAP.
All sitting. All concur.
ENTERED: November 1, 2007.
/s/ Joseph E. Lambert CHIEF JUSTICE